In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-379 CR

NO. 09-04-380 CR

____________________


FRANKIE NORRIS, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 217th District Court
Angelina County, Texas

Trial Cause Nos. 24228 and 24375




MEMORANDUM OPINION (1)
	We have before the Court requests from the appellant, Frankie Norris, Jr., to
withdraw his appeals pursuant to Tex. R. App. P. 42.2.  The motions are signed by
appellant personally and counsel of record is aware of the motions.  No opinions have
issued in these appeals.
	The motions are GRANTED and the appeals are therefore DISMISSED.
								PER CURIAM

Opinion Delivered October 6, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.